Appeal by defendant from a judgment of the Chemung County Court, in favor of plaintiff in an action to recover an overcharge of rent under the State Residential Rent Law (L. 1946, ch. 274, as amd.). Concededly plaintiff paid $60 per month rental during the period in question. The established maximum rent during all of this time was $36 per month for the apartment in question, unfurnished. It is appellant’s contention that because some furniture was added to the apartment at the commencement of this tenancy the maximum rental for an unfurnished apartment does not apply because the character of the premises was changed. No new order was obtained during the tenancy fixing any maximum for a furnished or partly furnished apartment. Under these circumstances the lower court properly granted judgment for the actual overcharge, plus attorney’s fees. (Baum v. Crosfield, 279 App. Div. 1088; Laviest v. Roberts, 127 N. V. S. 2d 1; Strunk v. Hayes, 281 App. Div. 1006.) The case of Weiderman v. Recklinghausen (278 App. Div. 289, affd. 303 N. Y. 633), relied upon by appellant, is readily distinguishable on the facts. (See Strunk v. Hayes, supra.) Judgment unanimously affirmed, with costs. Present — Foster, P. J., Bergan, Coon, Imrie and Zeller, JJ.